
	

113 SRES 535 ATS: To authorize the printing of a revised edition of the Senate Rules and Manual.
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 535
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Schumer submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the printing of a revised edition of the Senate Rules and Manual.
	
	
		That—(1)the Committee on Rules and Administration shall prepare a revised edition of the Senate Rules and
			 Manual for the use of the 113th Congress;(2)the manual shall be printed as a Senate document; and(3)in addition to the usual number of copies, 1,500 copies of the manual shall be bound, of which—(A)500 paperbound copies shall be for the use of the Senate; and(B)1,000 copies shall be bound (550 paperbound; 250 nontabbed black skiver; 200 tabbed black skiver)
			 and delivered as may be directed by the Committee on Rules and
			 Administration.
				
